Title: Meeting of the Commissioners of the Sinking Fund, [31 October 1792]
From: Commissioners of the Sinking Fund
To: 



[Philadelphia, October 31, 1792]

At a meeting of the trustees of the sinking fund, on the 31st day of October, 1792,
Present: The Secretary of State, the Secretary of the Treasury, and the Attorney General of the United States.
Resolved, That the resolutions of this Board, by which Samuel Meredith, Esquire, the agent for the sinking fund in the city of Philadelphia, hath been restricted to sealed proposals of sale, be rescinded; and that he be at liberty to purchase stock, according to the prices, limited in his last instructions, either openly, and without sealed proposals, or with sealed proposals, as to him shall seem expedient.
